*889OPINION.
Love •
It is not necessary for us to discuss the various contentions advanced by the petitioner. It will be sufficient to observe that the intangibles in question were acquired by Conkey without any expenditure therefor and that there is no evidence as to their value, if any. at the time of transfer to petitioner. Section 331, Revenue Act of 1918. Obviously, therefore, the Commissiauer’s aetion in refusing to permit the inclusion in invested capital of any amount on account thereof must be approved.

Judgment will he entered for the respondent.